Title: From Thomas Jefferson to Joseph Wilson, 10 May 1821
From: Jefferson, Thomas
To: Wilson, Joseph


Sir
Monticello
May 10. 21.
Your favor of Apr. 23. is just now recieved, and I am first to apologise for the liberty taken of having the articles which are the subject of it consigned to you. I recieve every year my supplies of wine from Marseilles, and of books from Paris by the way of Havre, and American vessels being rare in those ports, I am obliged to request their being sent by such vessel as may be in port, and consigned to the Collector of whatever port of the US, she is bound to, and these gentlemen have hitherto indulged me so far as to recieve them, pay the freight, and notify me, as you have now been so kind as to do, and I have ever immediately remitted the duties and charges. I have accordingly this day desired my correspondent in Richmond Captn Bernard Peyton to remit you the sum of 40D. 91C on reciept of which I will ask the further favor of you to ship them by any safe hand bound from your port to Richmond. besides other articles of commerce, I presume that of coal must furnish frequent opportunities. if consigned to Captain Peyton he will pay freight & all other charges & forward the articles to me. be pleased to accept my thanks for your kind attentions and the assurance of my great respectTh: Jefferson